DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending in this application and examined in this Office Action.


Status of Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  Applicant’s arguments are addressed at the end of the Office Action.

	1.	The rejection of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Kuo et al., Gasteroenterology, 134(7): 2111-2121, 2008, as evidenced by Lee et al., Hepatology, 40: 1275-1284, 2004; and WO 2014/196929A1, Chen et al., published
December 11, 2014 and Locke et al., Annals of Surgery * Volume 248, Number 3,
September 2008 is maintained. The rejection in the previous Office Action is repeated below for reading convenience.
	 Regarding claim 1, Kuo teaches that lethal fulminant hepatic failure in nonobese diabetic severe combined immunodeficient mice was induced by carbon tetrachloride 
Regarding the limitation that the single cell type produces a liver cell and an immune cell, this would be inherent result of Kuo’s method. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Kuo teaches transplantation of the same cell type (human bone-marrow derived MSCs) in mice identical to the instant disclosure, therefore the property of producing a liver cell and immune cell dual humanized mouse would be necessarily present. 
	Regarding claim 2, Kuo teaches that the cells were isolated and cultured (p. 2-3. Cells). 
	Regarding claim 3, Kuo cites Lee et al., regarding the isolation of MSCs from bone marrow. Lee is provided as evidence that the human bone marrow cells are purified, cultured and subcultured. Although Lee does not teach that the cells are cultured in an incubator at 20°C to 40°C, 2% to 10% CO2, the appropriate temperature and percentage of CO2, to culture cells is routine to the ordinary skilled artisan. Therefore, determination of these parameters would be considered routine and within the skills of one of skill in the art of cell culture.
	Regarding claim 4, Kuo teaches obtaining NOD-SCID mice and injecting 4 different cell dosing regiments, 1.4 x 106 to 4.2 x 107 cells. 
	Regarding claim 5, although Kuo only teaches a single administration of carbon tetrachloride, it would have been obvious for one ordinarily skilled in the art to perform routine optimization to determine how much many times carbon tetrachloride would be needed prior to cell transfer. As noted in In reAller, 105 USPQ 233 at 235, “More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” 
	Regarding claim 6, Kuo teaches that lethal fulminant hepatic failure in nonobese diabetic severe combined immunodeficient mice was induced by carbon tetrachloride gavage (abstract). Kuo teaches a NOD-SCID mouse (p. 3, Animal Model). 
	Regarding claim 7, Kuo teaches that the mice were administered carbon tetrachloride by gastric administration (gavage). See p. 3, Animal Model. 
	Regarding claim 8, Kuo teaches transplanting the MSCs intrasplenically and intravenous injection (p. 4, If 1-2).
	 Kuo does not explicitly teach injecting the liver cell and immune cell dual humanized murine with one or more types of hepatotropic viruses (claim 1, part c), wherein the step (b) further comprises the following step after the step (b3), (b4) administering the liver-damaging drug in several times (claim 5); wherein the step (c) comprises injecting each of the murine with liver damage with various types of hepatotropic viruses through peripheral intravenous injection, subcutaneous injection, intramuscular injection, or intraperitoneal injection (claim 9). 
	However, regarding claim 1, part c), Chen provides guidance for infecting humanized mice. In particular, Chen teaches that the HCV were injected by intravenous tail-vein injection (p. 19, lines 13-14). Accordingly, it would be obvious to the skilled artisan to utilize Kuo’s methods and infect their mouse with HCV, as taught by Chen with a reasonable expectation of success. 
	Regarding claim 9, Chen provides guidance to administration of HBV or HCV in humanized mouse models (p. 7,  ¶33; p. 19, ¶78). In particular, Chen teaches methods of characterizing changes in viral quasispecies during HBV or HCV infection by using a mouse humanized mouse model (p. 25, ¶98). Thus, it would be obvious to the skilled artisan to utilize the mouse taught by Kuo to determine the level(s) of infection, and further, to use an infected mouse to screen for various anti-HBV or anti-HCV therapeutics, or to characterize changes in viral quasispecies during HBV or HCV infection. 

	Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary. 

	2.	The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Kuo et al., Gasteroenterology, 134(7): 2111-2121, 2008, as evidenced by Lee et al., Hepatology, 40: 1275-1284, 2004; and WO 2014/196929A1, Chen et al., published December 11, 2014 and Locke et al., Annals of Surgery * Volume 248, Number 3, September 2008, as applied to claims 1-9 above, and further in view of Washburn et al., Gastroenterology. 2011 April; 140(4): 1834-1344, is maintained.  The rejection is repeated below for reading convenience.

	 Kuo, Chen and Locke are summarized and relied upon as detailed above. They do not explicitly teach (d) measuring viral load at least once within 3- 30 days after the murine with liver damage is infected to confirm that a viral hepatitis model is 
	However, Washburn teaches measuring the HCV viral load in the mouse tissue 1-4 months post-infection (pp. 3-4, HCV infection leads to liver infiltration and hepatitis in AFC8-hu HSC/Hep mice and Table 2). Accordingly, it would have been obvious to the skilled artisan to utilize the techniques of measuring HCV viral load, as taught by Washburn, to confirm that the humanized mouse is successfully established, and further, to continue to measure the viral load to determine the levels of liver infiltration and infection in the humanized mouse model.
	Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Response to Arguments

	Applicants’ arguments, filed 11/11/21 have been considered but not found persuasive.
	1.	Applicants argue (page 5, third paragraph) 

Therefore, a skilled person can easily realize and understand that Kuo fails to consider and teach or suggest that bone marrow derived mesenchymal stem cells can also differentiate into immune cells by transplanting single type of stem cell at the same time. Kuo or any experts skilled in the art could not differentiate bone marrow mesenchymal stem cells into immune cells. A person skilled in the art could not infer the possibility of the claimed invention from existing technology or knowledge. 

	However, contrary to the arguments, Kuo demonstrated that the bone marrow mesenchymal stem cells differentiated into hepatic cells (Kuo, page 4, third full paragraph).  
	Regarding the differentiation into immune cells, as noted in the Office Action: 
“Regarding the limitation that the single cell type produces a liver cell and an immune cell, this would be inherent result of Kuo’s method. “Products of identical chemical 
	
2.	Applicants argue (page 5, last paragraph) that:
This unexpected result was also noted and commented on by top international peer review experts as “so far, no human bone marrow mesenchymal stem cells can differentiate into immune cells” in response to applicant’s invention published in the aforementioned research paper (HBV infection- induced liver cirrhosis development in dual-humanized mice with human bone mesenchymal stem cell transplantation. Yuan L, et al. Gut. 2019;68(11):2044-2056).

	However, in reply, Kuo teaches transplantation of the same cell type (human bone-marrow derived MSCs) in mice identical to the instant disclosure, therefore the property of producing a liver cell and immune cell dual humanized mouse would be necessarily present.  Further, applicant’s paper Yuan also discloses (page 3, left column, second full paragraph) “Other studies have also indicated that human mesenchymal stem cells are capable of differentiating into HSCs” (hematopoietic stem cells),” supporting the examiner’s position that transplantation of mesenchymal stem cells would give rise to both liver cells and immune cells. 

3.	Applicants argue (page 6, first full paragraph) that:
As acknowledged by the Examiner, Kuo also fails to disclose isolation of MSc (stem cells) from bone marrow. In the contrary, the method of constructing a dual humanized murine model of chronic viral hepatitis using a single type of human bone marrow-derived mesenchymal stem cells as recited in pending claim 1, requires a first step of obtaining the single type of bone marrow-derived mesenchymal stem cells.

	In reply, and contrary to the arguments, the Office Action explicitly states Kuo teaches that the cells were isolated and cultured (p. 2-3. Cells) (“The isolation and 

4.	Applicant’s argue (page 6, bottom paragraph to page 7, top paragraph): 

“Applicant respectfully disagrees and submits that it is well settled fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. “

And, 

In the instant case, since Kuo et al. specifically states that both mesenchymal stem cell-derived hepatocytes and mesenchymal stem cells are transplanted, it can certainly be ascertained that single type of cell would produce a liver cell and immune cell as an inherent result of Kuo’s method. Had that been possible, Kuo would have not adopted transplanting of both mesenchymal stem cell derived hepatocytes and mesenchymal stem cells which is in stark contrast of Applicant’ s feature of “transplanting a single type of human bone marrow-derived mesenchymal stem cells into a murine with liver damage” as recited in pending claim 1.

	In reply, Kuo teaches transplantation of the same cell type (human bone-marrow derived MSCs) in mice identical to the instant disclosure, therefore the property of producing a liver cell and immune cell dual humanized mouse would be necessarily present.”
	Further, Kuo transplanted both MSCs and MDHs in order to compare the therapeutic potential of MSCs with MDHs and that the MSCs showed superior results (Kuo, page 4, first full paragraph). 

5.	Applicants argue (page 7, bottom column):
“..the Examiner asserts that the ability of mesenchymal stem cells to differentiate into cells of the hematopoietic and hepatic lineages is known in the art and cites a journal article entitled “Bone Marrow Derived Mesenchymal Stem cells for Organ Repair’ by Li et al (International 

	In reply, and contrary to the argument, Li explicitly states MSC are prototypical adult stem cells and states there are a variety of cell types of mesenchymal original that MSCs can differentiate into.  Li states examples (“such as”) and one of ordinary skill understands the Li list is not inclusive of all possible differentiated states. Further, Kuo teaches transplantation of the same cell type (human bone-marrow derived MSCs) in mice identical to the instant disclosure, therefore the property of producing a liver cell and immune cell dual humanized mouse would be necessarily present.”


	6.	Applicants argued (page 8, second full paragraph):
Lee in combination of Kuo fails to disclose or teach about the step of “(b) transplanting the single type of human bone marrow mesenchymal stem cells into a murine with liver damage; (c) obtaining a liver cell and immune cell dual humanized murine, followed by the step of (d) injecting the murine transplanted with the single type of human bone marrow mesenchymal stem cells with one or more types of hepatotropic viruses as required by the Applicant’s pending claim 1. Therefore, any combination of Kuo and Lee would not arrive at the step of “(e) obtaining a hepatotropic virus infected liver cell and immune cell dual humanized murine thereby constructing the dual humanized murine model of chronic viral hepatitis” as required by the Applicant’s pending claim 1.

	In reply, applicants are arguing the reference individually and not the combination as written. Chen, not Kuo or Lee, is cited for providing guidance for infecting humanized mice. In particular, Chen teaches that the HCV was injected by intravenous tail-vein injection (p. 19, lines 13-14).  Chen teaches methods of characterizing changes in viral 

	7.	Applicants argue (page 9, top paragraph):
Locke fails to teach or suggest about transplanting a single type of human bone marrow mesenchymal stem cells to differentiate into human immune cells and human liver cells in mice at the same time. 

	In reply, applicants are arguing the reference individually and not the combination as written. Locke is cited for teaching the development of a chimeric animal model in which humanized animal liver are generated using stem cell transfer. Locke teaches that they used different strains of murine to test stem cell migration.
	Applicants further argue (page 13, bottom paragraph to page 14, top paragraph): 
Locke fails to explicitly teach or suggest about injecting the murine transplanted with the single type human bone marrow mesenchymal stem cells with various types of hepatotropic viruses (See page 6, paragraph 7 of the office action). Furthermore, Locke fails to teach or suggest about transplanting a single type of the human bone marrow mesenchymal stem cells into a murine with liver damage and further (e) obtaining a hepatotropic virus infected liver cell and immune cell dual humanized murine as required by claim 1 of present Application. Hence, the chimeric animal model enabling migration of human embryoid body derived (EBD) stem cells taught and disclosed by Locke is different from the Applicant’s invention.

	In reply, Chen, not Locke, was cited for providing guidance to administration of HBV or HCV in humanized mouse models (p. 7,  ¶33; p. 19, ¶78). In particular, Chen teaches methods of characterizing changes in viral quasispecies during HBV or HCV infection by using a mouse humanized mouse model (p. 25, ¶98).
	At page 14, top paragraph, Applicants argue that Locke fails to disclose all the features of claim 1 and thereby fails to anticipate claim 1.
	In reply, no anticipation rejection has been set forth.  Locke is cited for teaching the development of a chimeric animal model in which humanized animal liver is generated using stem cell transfer. Kuo teaches transplantation of the same cell type (human bone-marrow derived MSCs) in mice identical to the instant disclosure, therefore the property of producing a liver cell and immune cell dual humanized mouse 
Further, the claims do not require the differentiation of MSCs into hepatocytes and immune cells.

	8.	Applicants argue (page 15, last paragraph to page 16, top paragraph) unexpected results (“According to the international peer review experts, “so far, no human bone marrow mesenchymal stem cells can differentiate into immune cells”) and further that:
Kuo, Lee, Locke, Chen, and Li et al would not have possessed the ability to differentiate a single type of human bone marrow mesenchymal stem cell into human hepatocytes and immune cells in the mouse (murine model) by “(b) transplanting the single type of human bone marrow mesenchymal stem cells into a murine with liver damage and; (c) obtaining a liver cell and immune cell dual humanized murine; (d) injecting the dual humanized murine transplanted with the single type of human bone marrow mesenchymal stem cells with one or more types of hepatotropic viruses; and (c) obtaining a hepatotropic virus infected liver cell and immune cell dual humanized murine thereby constructing the dual humanized murine model of chronic viral hepatitis.” as recited by Applicant’s pending claim 1. 

	In reply, and contrary to the arguments, Kuo teaches transplantation of the same cell type (human bone-marrow derived MSCs) in mice identical to the instant disclosure, therefore the property of producing a liver cell and immune cell dual humanized mouse would be necessarily present.  Therefore, arguments regarding unexpected results are not persuasive. Lee, Locke, Chen and Li are cited in the rejections for their respective teachings.  
	Further, arguments (page 15, first full paragraph) regarding the peer-reviewed expert comments in Gut are not persuasive. Applicants 
	In reply, the “Gut” article is presumably the Yuan et al document (“HBV infection-induced liver cirrhosis development in dual humanized mice with human bone mesenchymal stem cell transplantation,” Yuan L, et al. Gut. 2019;68(11):2044-2056”), submitted on the IDS filed 08/11/2021 as document “U,” parts of which are included in pages 9-13 of this reply. However, it is noted that no peer-reviewed expert comments are found in pages 9-13. 
	In reply and contrary to Applicant’s assertions regarding the comments of the experts at GUT, a review of the Yuan et al document supplied with the IDS filed 08/11/2021 indicates that “However, whether implanted hBMSCs are capable of differentiation into syngeneic immune cells for responding against HBV needs to be clarified” (page 2044, right column “Significance of this study”).  No expert peer reviewed comments are explicitly identified by Applicants and the Examiner presumes the comments on page 1 of Yuan (“Significance of this study” and “What are the new finding”) are those to which Applicants were referring. 
	The evidence does not present unexpected results, because, as discussed above, Kuo teaches transplantation of the same cell type (human bone-marrow derived MSCs) in mice identical to the instant disclosure, therefore the property of producing a liver cell and immune cell dual humanized mouse would be necessarily present.  

	9.	Applicants argue (page 17, last paragraph) that:
Washburn et al. (hereinafter referred to as “Washburn”) discloses that humanized models were developed through the co-transplantation of two kinds of cells (human CD34+ hematopoietic stem cells and hepatocytes). This technique is totally different from the dual humanized murine model of claim 1. Moreover, claim 1 recites about using the CD34- negative human stem cells, i.e., human bone marrow mesenchymal stem cells, which can differentiate into adult liver cells and human immune cells at the same time.

	In reply, and contrary to the arguments, claim 1 does not recite using CD34- cells.  Further, Washburn was cited for teaching measuring the HCV viral load in the mouse tissue 1-4 months post-infection (pp. 3 4, HCV infection leads to liver infiltration 
	Applicants further argue (page 18, second paragraph) that the technology of measuring HCV and HBV in the present Application and Washburn is different and that  Washburn teaches measuring the HCV viral which is different than the technology of measuring the HBV viral load.
	In reply, claim 1 is directed to hepatotropic viruses nonspecifically and does not claim either HCV or HBV. Further, no specific method of measuring the viral load of any particular hepatotropic virus is claimed in claim 10, for example.  Therefore, Applicant’s arguments are moot. 

	10. 	Arguments directed (page 20, second paragraph) to the combination of Locke, Lee, Chen, Li et al and Washburn is an argument directed to the teachings of references individually.  Kuo, also a reference in the rejection but not mentioned, teaches transplantation of the same cell type (human bone-marrow derived MSCs) in mice identical to the instant disclosure, therefore the property of producing a liver cell and immune cell dual humanized mouse would be necessarily present.  

	11.	Applicant’s arguments at page 20 “Other Matters” regarding the Yuan et al document are addressed as follows:  Yuan is not cited as prior art or as part of a rejection.   Yuan is unavailable as prior art because it is applicant’s own work and within the grace period.  
	Arguments are therefore moot.  Contrary to further arguments, no copy of the PCT/CN2017/081750 (published as WO2018161417A1) was annexed.  However, upon further review, an electronic search of the PCT/CN2017/081750 document reveals 

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632